DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 20, 2021.
Currently, claims 1-10 are pending in the instant application. Claims 7-10 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-6 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 1-6 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on March 9, 2021 and for the reasons set forth below. 
Applicant's arguments filed on May 20, 2021 have been fully considered but they are not persuasive. Applicant argues “from step d)” recited in step “c)”, “from step e)” recited in step “d)”, and “from step i)” recited in step “e)” are definite by pointing out paragraphs 0026-0027. In later time point. For instance, step c) recites a method step “from step d)”, which has not occurred when performing step c). That is, a preceding method step (e.g., step c)) requires performance of a subsequent method step (e.g., step d)) thus recites conflicting time points, thereby rendering the claims indefinite. Note that a later method step cannot be performed in a preceding method step when the method steps are recited in sequential/temporal order. 
Regarding the limitation “to the PS-MPs(i) from the PS-MPs(i)” reciting the same start and end points/elements, applicant argues that amending “toward” to “to” is sufficient. Contrary to applicant’s argument, the two words “toward” and “to” are synonymous thus the amendment is not sufficient to claim clear metes and bounds regarding the identical start and end points/elements that are deemed indefinite. 
Regarding “J types” and “I types” that are still recited in claims 2-4, applicant points out paragraphs 0025-0027. In response, it is noted that the paragraphs pointed out by applicant do not define what “J types” and “I types”. Hence, even if the specification is used for the purpose of claim interpretation, the clear meaning/metes and bounds of “J types” and “I types” cannot be ascertained. 
In view of the foregoing, this rejection is maintained. 

			             Double Patenting
Claims 1-6 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,191,040 B2 for the reasons as set forth in the Office action mailed on March 9, 2021 and for the reasons set forth below. 
on May 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims as amended are patentably distinct from the ‘040 patent claims. In so arguing, applicant points out aptamer 37 of the instant specification and argues that the aptamer binds to unknown molecules, whereas the aptamers of the ‘040 patent claims bind to known molecules by pointing out the specification of the ‘040 patent. In response, applicant’s attention is directed to the fact that the instant double patenting rejection pertains to the instant claims vs. the ‘040 patent claims. Hence, applicant’s arguments comparing examples in the specification of the instant application to those in the ‘040 patent specification are irrelevant and unpersuasive. The claims in the ‘040 patent as issued merely recite “a plurality of different target analytes” thus the ‘040 patent claims encompass any target analyte and do not exclude unknown analytes. Hence, the scope of the ‘040 patent claims as broadly written fully encompasses the instantly claimed method. 
Applicant further argues that the oscillating magnetic fields recited in the instant claims and those recited in the ‘040 patent claims are not the same. In response, it is noted that the limitation that simultaneous use of equal lower and upper frequencies and equal lower and upper strengths is excluded as written in the instant claims are fully encompassed and rendered obvious by the ‘040 patent claims that already exclude use of equal frequencies and equal strengths as there is no equal sign for the lower and upper frequencies and lower and upper strengths in the ‘040 patent claims reciting “wherein fiL<fiU≤f(i+1)L” and/or HiL<HiU≤H(i+1)L”. Note that this rejection is not a statutory double patenting rejection for claiming the identical claims in conflicting claims. Rather, the instant rejection is a non-statutory obviousness-type double patenting rejection. Applicant’s arguments do not address why or how the instant claims are not encompassed by or rendered obvious by the scope of the ‘040 patent claims as broadly claimed. 
In view of the foregoing, this rejection is maintained. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “trace amounts”. The word “trace” is a relative term and is not defined by the claims or the specification. Hence, the clear metes and bounds of “trace amounts” cannot be ascertained, thereby rendering the claims indefinite. 
The claims recite “unknown target biomolecules”. It is unclear how “target biomolecules” can be “unknown”. That is, if the identity of a biomolecule is “unknown”, such biomolecule cannot be a “target”, because the term “target” implies prior knowledge of the intended biomolecule that is to be targeted. Hence, the claims fail to particularly point out and distinctly claim the subject matter. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.

In the remarks filed on May 20, 2021, applicant points out paragraphs 0025-0027 and 0039-0078 as providing support for amendments introduced in claim 1. 
The instant specification including the passages pointed out by applicant does not provide adequate written description support for the currently amended claims that require a selection of aptamers distinguishing “unknown target biomolecules” from “trace amounts of the at least one type of unknown target biomolecules”. In fact, the phrase “trace amounts” of the negative sample is not even disclosed in the instant specification. As such, the instant claims introduce new matter that is not described in the specification as originally filed.
The instant claims as amended require selection of aptamers that distinguish unknown target biomolecules from trace amounts of unknown target biomolecules.  
It is noted that the specification at best describes selection of an aptamer using EGFR mutated (L858R, exon 19 deletion) NSCLC serum samples and EGFR wild-type NSCLC serum samples, wherein the aptamer has variable levels of detectable binding interaction with the EGFR mutated NSCLC serum samples while the aptamer has weaker but detectable binding interaction with the EGFR wild-type NSCLC serum samples. Now, note that the specification discloses that only one aptamer species, aptamer 37, was tested in four EGFR mutant samples and found to bind to “hypothetical protein I308_05599”, “hypothetical protein G7K_6558-t1”, and “ABC transporter”. See paragraph 0078. However, there is no description whatsoever that aptamer 37 distinguishes “hypothetical protein I308_05599”, “hypothetical protein G7K_6558-t1”, and “ABC transporter” from “trace amounts” of the aforementioned three proteins as required by the instantly claimed method of selecting an aptamer that is capable of distinguishing target biomolecules from trace amounts of target biomolecules. Hence, the specification provides no adequate written description support that unknown target biomolecules (e.g., “hypothetical protein I308_05599”) represent positive samples and trace amounts of unknown target biomolecules represent negative samples. Indeed, the specification discloses the following at page 37: “The former shows that the selected aptamers have the ability to distinguish NSCLC patients with and without EGFR mutation, while the latter shows that the biomolecules in the serum of positive patients bound by individual aptamer may vary.” (emphasis added). The specification thus concludes that the “results of the statistical analysis further verify the ability of the selected aptamers to distinguish between samples of NSCLC patients with and without EGFR mutation.” (emphasis added) See page 38. Hence, the instant specification at best describes a method of selecting aptamers that bind to NSCLC serum samples containing L858R or exon 19 deletion EGFR mutation with weaker binding to EGFR wild-type NSCLC serum samples, wherein such method does not represent the instantly claimed method. Further, the method of selecting an aptamer that binds to “hypothetical protein I308_05599”, “hypothetical protein G7K_6558-t1”, and “ABC transporter” in four EGFR mutant NSCLC serum samples does not represent the instantly claimed method as the method fails to describe that the aforementioned proteins are “target” biomolecules that are unknown in EGFR mutant NSCLC serum samples and that the aptamer has the function of distinguishing the aforementioned proteins from “trace amounts” of the aforementioned proteins in EGFR wild-type NSCLC serum samples as required by the claims. 
In the remarks filed on May 20, 2021, applicant points out paragraph 0065 and argues that Figures 5A-5C provide “acceptable” data and what is demonstrated in Figures 5A-5C is only an embodiment/example of the claimed subject matter. In response, regardless of whether or not Figures 5A-5C are “acceptable”, the fact remains that the instant specification fails to describe a representative number of species of the claimed genus, and furthermore, even the exemplified 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter and the genus as broadly written at the time of filing. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635